DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a sublimation printing production line for a plurality of workpieces, comprising: 
a workpiece conveyor belt including one or more workpiece positioners holding a corresponding one of the plurality of workpieces; 
a sublimation paper conveyor including one or more sublimation paper positioners each holding a given one of a plurality of sublimation paper sheets, a given one of a plurality of elastic fastening jackets, and a given one of the plurality of workpieces positioned on to the sublimation paper sheet and a given one of the elastic fastening jackets to define a sublimation assembly, the sublimation paper positioners corresponding to the one or more workpiece positioners on the workpiece conveyer and the sublimation paper conveyer moving synchronously and in parallel; 
a sublimation paper wrapping and clamping device coupled to the sublimation paper conveyer, the given one of the sublimation paper sheets and the given one of the elastic fastening jackets being wrapped around the given one of the workpiece with ends of the elastic fastening jackets being coupled together with buckles; 
a baking station coupled to the sublimation paper conveyor; and 
a sublimation assembly dismantling station connected to the baking station.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745